IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1197
                            Filed September 14, 2016


IN THE INTEREST OF J.H., J.H., & N.H.
Minor Children,

T.H., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Susan F. Flaherty,

Associate Juvenile Judge.



       A mother appeals from the order terminating her parental rights.

AFFIRMED.




       Zachary D. Crowdes of Crowdes Law Office, Cedar Rapids, for appellant

mother.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd and

Janet L. Hoffman, Assistant Attorneys General, for appellee State.

       Kimberly A. Opatz of the Linn County Advocate, Cedar Rapids, for minor

children.




       Considered by Danilson, C.J., and Mullins and Bower, JJ.
                                        2


BOWER, Judge.

       A mother appeals from the order terminating her parental rights. We find

there is clear and convincing evidence in the record to support termination of the

mother’s rights, termination is in the children’s best interests, and none of the

exceptions to termination should be applied in this case. The mother has not

preserved error on the issue of reasonable efforts, but even if the issue were

preserved, the State made reasonable efforts in this case.         We affirm the

decision of the juvenile court.

       I.     Background Facts & Proceedings

       T.H., mother, and I.H., father, are the parents of three children, born in

2011, 2012, and 2014. The Iowa Department of Human Services (DHS) became

involved with the family after the birth of the youngest child, when hospital

personnel became concerned about the mother’s mental condition. The mother

has a history of mental illness. The father has a history of substance abuse.

There is also a history of domestic violence between the parents. The children

were removed from the parents’ care on July 9, 2014, because the mother had

chased the father through the house with a knife, in the presence of the children.

       The children were adjudicated to be in need of assistance pursuant to

Iowa Code section 232.2(6)(a), (b), (c), and (n) (2013). Eventually, the parents

separated and the father moved to Illinois. The mother progressed with services,

and on November 20, 2015, the juvenile court determined she could begin

overnight visitation. On December 25, 2015, during an overnight visit, the mother

had an anxiety attack and returned the children to foster care early. She had no

further overnight visits.
                                          3


       The State filed a petition for termination of parental rights. The juvenile

court entered an order on February 11, 2016, granting the mother more time to

work towards reunification. The mother was given multiple services to support

her efforts to regain custody of the children.

       On March 3, 2016, the mother attempted suicide by taking an overdose of

prescription medication. The children were in the home at the time. In addition,

a drug test of the mother was positive for marijuana. The mother stated she had

been using marijuana for several months in an attempt to control seizures. Also,

the children reported the father, who had not addressed his substance abuse or

domestic violence problems, had visited the home for a few days.

       The juvenile court entered an order on July 1, 2016, terminating the

mother’s parental rights pursuant to section 232.116(1)(f) (two older children) and

(h) (youngest child) (2015).1 The court found:

       [The mother’s] mental health continues to interfere with her ability
       to provide full-time care and supervision to her children. [The
       mother’s] unhealthy relationship with [the father] contributes to her
       difficulties in establishing that she could safely resume care of her
       children. Her use of illegal substances also contributes to her
       difficulties in establishing that she could safely resume care of the
       children. She has continued to have difficulty providing adequate
       care and supervision for all three children for extended periods of
       time.

The court concluded it was in the children’s best interests to terminate the

mother’s parental rights.    The court found none of the exceptions set out in

section 232.116(3) applied in this case. The mother appeals.




1
   The father's parental rights were also terminated. He has not appealed the juvenile
court decision.
                                         4


      II.     Standard of Review

      The scope of review in termination cases is de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).       Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusion drawn from the

evidence.    In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).        The paramount

concern in termination proceedings is the best interests of the children. In re

L.L., 459 N.W.2d 489, 493 (Iowa 1990).

      III.    Discussion

      A.      The mother claims there is not sufficient evidence in the record to

support termination of her parental rights. In particular, she claims the evidence

fails to show the children could not be safely returned to her care. She states

some of the concerns leading to the removal of the children have been

ameliorated, such as the father’s substance abuse and the domestic violence

between the parents. The mother states she is addressing her mental health

problems.

      We conclude there is clear and convincing evidence in the record to

support a finding the children could not be safely returned to the mother’s care.

Due to the mother’s mental health problems, she is unable to care for the

children over an extended period of time. Even with safety precautions in place,

she attempted to commit suicide during a time the children were in the home.

We determine the juvenile court properly terminated her parental rights under

section 232.116(1)(f) and (h).
                                         5


       B.     The mother claims the State did not engage in reasonable efforts

towards reunification. She states social workers caused missed visits, which

acted as a barrier to her progress in the case. The State claims the mother did

not preserve error on this issue.

       While the State has an obligation to make reasonable efforts, it is a

parent’s responsibility to demand services prior to the termination hearing if they

had not been offered. In re H.L.B.R., 567 N.W.2d 675, 679 (Iowa Ct. App. 1997).

It is too late to challenge a service plan at the termination hearing. In re M.B.,

595 N.W.2d 815, 818 (Iowa Ct. App. 1999).           The mother did not raise her

concerns concerning the reunification efforts prior to the termination hearing.

Even if the mother’s claims were timely, however, the record shows the State

made reasonable efforts to reunite the mother with her children.

       C.     The mother claims termination is not in the children’s best interests

and the juvenile court should have decided not to terminate her parental rights

based on the closeness of the parent-child relationship. The juvenile court may

decide not to terminate a parent’s rights if the court finds, “There is clear and

convincing evidence that the termination would be detrimental to the child at the

time due to the closeness of the parent-child relationship.”            Iowa Code

§ 232.116(3)(c); In re P.L., 778 N.W.2d 33, 41 (Iowa 2010).

       The juvenile court found the children’s “need for permanency, security,

safety, physical and intellectual health dictate that it is in their best interest to

have parental rights terminated.” The court also found, “none of the exceptions

to termination as set out in section 232.116(3) applied to these proceedings.”
                                        6


We agree with the juvenile court’s conclusions. The mother is not able to provide

the permanency and security the children need.

      We affirm the decision of the juvenile court.

      AFFIRMED.